Citation Nr: 1748077	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, M.C.



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  He died in September 2008, and the appellant seeks to be recognized as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative determination by the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2017, a videoconference hearing was held before the undersigned; a transcript is of record.


FINDING OF FACT

The appellant and the Veteran were married in 1990, but were not living together at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria are not met for the appellant to be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in this appeal and neither the appellant nor her representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant, and neither the appellant nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Appellant is seeking entitlement to benefits based upon her status as the Veteran's surviving spouse at the time of his death.

VA death benefits may be paid to a surviving spouse who was married to the veteran for: (1) One year or more prior to the veteran's death; or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" is defined as a person who: (1) Was the lawful spouse of a veteran at the time of the veteran's death; (2) lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) has not remarried.  38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50(b)(1) (2016); see Gregory v. Brown, 5 Vet. App. 108 (1993); see also VA O.G.C. Prec. Op. No. 3-2014.  Further, the surviving spouse must not have lived with another person and held him- or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2) (2016).

The continuous cohabitation requirement has been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2016).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  See 38 C.F.R. § 3.53(b) (2016); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

State laws will not control in determining questions of desertion.  However, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2016).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."

The record reflects that the Veteran and the appellant were married in June 1990.  It is undisputed that they did not live together at the time of the Veteran's death in September 2008.  Thus, the only issue on appeal is whether the appellant and the Veteran were separated at the time of his death temporarily or due to the misconduct of, or procured by the Veteran, without her fault.

A review of the record shows that on a March 1999 claim for pension, the Veteran listed himself as married but not living together due to separation.  In a November 2000 pension claim, the Veteran stated he was married but did not live with his spouse, and he stated he did not know her address.  He listed the reason for separation as due to the appellant's problems with drugs and alcohol.

In an August 2012 application for Dependency and Indemnity Compensation, the appellant stated she and the Veteran were separated at the time of his death, and that he had moved without her knowledge.  She stated the Veteran made no attempt to contact her, although she "made every attempt to contact him," and was "always up to date on his whereabouts" through his family.

The appellant testified during the April 2017 hearing that she and the Veteran did not live together, because "he got involved in some stuff [she] didn't want to be involved in," that was illegal  See April 2017 Board Hearing Transcript, pp. 6-7.  She said she stayed in touch with the Veteran's family but not with him.  She testified that they both held themselves out as married to each other during this time, but that it was the Veteran's fault that they were not cohabiting.

The appellant did not live continuously with the Veteran since marriage, and the Board finds that the evidence does not show that the separation was due to the misconduct of the Veteran without fault of the appellant.  As noted, when determining whether a separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  In this case, the Board acknowledges the appellant's testimony that she was separated from the Veteran because he was involved in illegal activity; however, the Veteran's November 2000 pension claim is contradictory, in that it states the appellant's drug and alcohol problems caused the separation.  Such contemporaneous statements are more probative as to the Veteran's marital status than the more recent statements made solely in support of VA benefits.  Additionally, the fact that the appellant waited four years after the Veteran's death to file her claim for death benefits weighs against marital cohabitation or temporary separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

Based on the foregoing, the Board finds that although the Veteran and the appellant were legally married at the time of the Veteran's death, the preponderance of the evidence shows that the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death, and that their separation was not temporary, or due to the misconduct of, or procured by, the Veteran without fault of the spouse.  As a result, the Board finds that the appellant is not a surviving spouse of the Veteran.  See 38 C.F.R. §§ 3.50(b); 3.35.  Accordingly, entitlement of the appellant to VA death benefits, based on status as the Veteran's surviving spouse, is not warranted.  See 38 C.F.R. § 3.54.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


